DETAILED ACTION
This office action is a response to the remarks filed on February 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7-9, filed February 11, 2021, with respect to the rejection of Claims 1-30 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-30 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks filed on February 11, 2021 have been fully considered and have been found to be persuasive. These remarks have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as presented. The closest prior art found is as follows: Xi et al. (US 2020/0288479), Guo (US 2018/0343653), Tsai et al. (US 2019/0268961), Maattanen et al. (US 2019/0280835) and Xu et al. (US 2020/0146058).

Prior art reference Xi is directed to beam management in a wireless network. Xi discloses wireless transmit/receive unit (WTRU) may monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception. When the scheduling offset of the scheduled PDSCH is less than a threshold, a default beam of a transmission configuration indication (TCI) state may be utilized to receive the scheduled PDSCH. When the scheduling offset of the scheduled PDSCH is more than a threshold, the indicated beam is utilized to receive the scheduled PDSCH on a condition that a measured quality is above a measurement threshold or the default beam may be utilized when the measured quality is below the measurement threshold. The default beam may be the beam utilized to receive a specific CORESET, such as the CORESET with the lowest ID configured within a similar CC/BWP as the scheduled PDSCH, in the same slot that the WTRU receives scheduling in a DCI, the same slot as the WTRU receives the 1st scheduled PDSCH, the slot when the WTRU receives each scheduled PDSCH, or the like (Xi Abstract; Paragraph [0002-0003, 0085-0086, 0110-0119, 0162 and 0190]).
Prior art reference Guo is directed to a method and apparatus for beam indication in next generation wireless systems. The method includes receiving, from a base station (BS), downlink control information (DCI) including scheduling information for a data transmission on a downlink data channel, wherein the DCI includes an index of a spatial quasi-co-location (QCL) configuration, comparing a time offset between the data transmission and the DCI with a threshold that is pre-configured at the UE, and calculating a receive (Rx) beam based on the index of the spatial QCL configuration or a pre-configured spatial QCL assumption, receiving Guo Abstract; Figure 9, 12-20; Paragraph [0011-0014, 0088-0089, 0197-0199 and 0231]).
Prior art reference Tsai is directed to a method of default uplink beam determination after radio resource control (RRC) connection reestablishment in a beamforming system. For uplink (UL) transmission, the BS provides dedicated physical uplink control channel (PUCCH) resource configuration to UE. The configuration includes spatial relation information that indicates the spatial domain transmission filter to be used by UE for the corresponding PUCCH transmission. After RRC connection re-establishment and before a dedicated PUCCH configuration is received, a default UE TX beam can be determined based on the UE TX beam used during the RRC connection re-establishment procedure, e.g., the UE TX beam used to transmit MSG3 in a four-step random-access channel (RACH) procedure triggered by the RRC connection re-establishment procedure (Tsai Abstract; Paragraph [0002-0008 and 0028-0029]).
Prior art reference Maattanen is directed to efficient MAC CE indication of spatial relation for semi-persistent Sounding reference signals. The spatial relation is primarily used to indicate what uplink transmission beam the UE may use for precoding the SRS, i.e. it is a form of uplink beam indication. If a UE is capable of beam correspondence, the uplink beam may be derived from the downlink beam management procedure and a spatial relation to a downlink RS can be indicated, whereon the UE may transmit the SRS in the reciprocal direction to how it set its receive beam when receiving the downlink RS. Alternatively, an uplink beam management procedure can be used, where the UE transmits an SRS beam sweep and the gNB refers back to one of the swept beams in a previously transmitted SRS resource to indicate the spatial relation to the SRS resource (Maattanen Abstract; Figure 5, 6 and 14; Paragraph [0074 and 0181]).
Xu Abstract; Figure 1, 3, 18, 20-25; Paragraph [0248-0249, 0311, 0490-0491 and 0511]).

The prior art of record fail to teach, alone or in any reasonable combination, as required by the independent claims, “….receiving, from a base station, an indication corresponding to a Channel Occupancy Time (COT), wherein the indication is for at least one of a set of Control Resource Sets (CORESETs), a set of Quasi co-location (QCL) assumptions, a set of uplink resources, or a set of spatial relations for determining a default beam; determining the default beam from the base station for use during the COT based on the indication; and transmitting or receiving a transmission using the default beam.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414